MEMORANDUM ***
Robert John Brady appeals the district court’s summary judgment affirming the Commissioner of the Social Security Administration’s denial of his application for Title II Social Security disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s decision, and we review for substantial evidence and legal error the Administrative Law Judge’s (“ALJ”) decision. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999). We affirm.
The ALJ’s finding that Brady lacked insured status as of the date he alleged the onset of his disability is supported by substantial evidence. See Harvell v. Chater, 87 F.3d 371, 372-73 (9th Cir.1996).
We decline to consider Brady’s remaining contentions because he failed to raise these issues before the ALJ or the Appeals Council. See Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir.1999).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.